—Appeal by the defendant from a judgment of the County Court, Westchester County (Smith, J.), rendered December 7, 1999, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that judgment is affirmed.
The defendant was not substantially prejudiced by the late disclosure of Rosario material (see, People v Banch, 80 NY2d 610, 617; People v Martinez, 71 NY2d 937, 940; People v Rosario, 9 NY2d 286). The court precluded the People from using this material in examining their witnesses, and the defendant was able to exploit the delayed disclosure (see, People v Benito, 256 AD2d 221; People v Jones, 200 AD2d 451).
The defendant’s remaining contention is without merit (see, People v Barclift, 228 AD2d 194). O’Brien, J. P., Friedmann, H. Miller and Schmidt, JJ., concur.